American Airlines, Inc. 3219-06 Page 6 3219-06 American Airlines, Inc. P.O. Box Dallas-Fort Worth Airport Texas 75261-9616 Subject:Spare Parts Initial Provisioning Reference: a) Purchase Agreement No. 3219 (the Purchase Agreement) between The Boeing Company (Boeing) and American Airlines, Inc. (Customer) relating to Model787-923 aircraft (the Aircraft) b) Customer Services General Terms Agreement No. 23-1 (CSGTA) between Boeing and Customer This letter agreement (Letter Agreement) is entered into on the date below and amends and supplements the CSGTA. All capitalized terms used but not defined in this
